IV22-H
CCA #      13-12-00394-CR                           OFFENSE:     Assault


STYLE:     MARCUS DURHAM v. THE STATE OF TEXAS      COUNTY:      Nueces


TRIAL COURT:            319th District Court         MOTION FOR REHEARING IS Denied 10/22/14
TRIAL COURTS:           12-CR-797-G                     DATE:
TRIAL COURT JUDGE:      Hon. David Stith                JUDGE: Justice Gregory T. Perkes
DISPOSITION: Affirmed

DATE:      September 11, 2014
JUSTICE:   Justice Gregory T. Perkes PC        S.
PUBLISH:                           DNP:    x


CLK RECORD: _                                           SUPP CLK RECORD      1_
RPT RECORD: _ 4 vol. (3 vol plus 1 exhibit)             SUPP RPT RECORD
STATE BR: _1_                                           SUPPBR

APPBR:         1                                         PROSE BR




                            IN THE COURT OF CRIMINAL APPEALS


                                                       CCA#             Mll'M
          PRo sz.               Petition                 Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:


          %&&*,                                         JUDGE:

DATE:       p///y/Jrf/r
                  Lk                                     SIGNED:.                       PC:

JUDGE:         f£ /!(aAa4^~-                             PUBLISH:                      DNP:




                   MOTION FOR REHEARING IN               MOTION FOR STAY OF MANDATE IS:

CCA IS:                  ON                                                       ON
JUDGE:                                                  JUDGE: